280 S.W.3d 787 (2009)
Lutherna PATTERSON, Appellant,
v.
DIERBERGS MARKETS, INC. & Division of Employment Security, Respondents.
No. ED 91774.
Missouri Court of Appeals, Eastern District, Division Four.
April 14, 2009.
Lutherna M. Patterson, Eureka, MO, pro se.
Rachel M. Lewis, Jefferson City, MO, for respondent Division of Employment Security.
Kristen Lynn Maly, Chesterfield, MO, for Dierberg's Markets, Inc.
Before: KATHIANNE KNAUP CRANE, P.J., MARY K. HOFF, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Lutherna Patterson appeals the order of the Labor and Industrial Relations Commission affirming the Division of Employment Security's denial of unemployment *788 benefits on the bases of unavailability and misconduct associated with work. Both Respondents filed motions to strike Patterson's brief and dismiss the appeal. Because we find Patterson's brief in gross violation of Rule 84.04, we grant Respondents' motions.
Patterson's brief contains no citations to statutes, case law, or any other authority. It contains no citations to the record. Her point relied does not fit the form prescribed by Rule 84.04(d). Patterson's argument is unclear, such that to review her case, we would be forced to construct her arguments for her and find authoritative support. This would cast us in the role of an advocate for Patterson, and this is improper. See Boyd v. Boyd, 134 S.W.3d 820, 823-24 (Mo.App. E.D.2004). Pro se appellants are held to the same standards as those represented by counsel, and their briefs must comply with the rules of appellate procedure. Blakey v. AAA Professional Pest Control, Inc., 219 S.W.3d 792, 793 (Mo.App. E.D.2007). A brief which fails to substantially comply preserves nothing for review and may be dismissed. Id. Because Patterson's brief does not substantially comply with Rule 84.04, it preserves nothing for review.
DISMISSED.